Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly, et al., US 2005/0189887 A1, in view of Kumar, et al., US 2012/0277940 A1.
As per Claim 1, Donnelly teaches a vehicle control system (¶¶ 47-48) comprising: one or more processors configured to determine adhesion values representative of adhesion between wheels of a vehicle and a route surface (¶¶ 54-56) based on angular speeds of the wheels (¶ 53), the one or more processors configured to generate a target slip value for the wheels that are coupled with at least two different axles of the vehicle by processing the adhesion values (¶¶ 99-100) and modifying the target slip value continuously in time to maximize an average value of the adhesion values of the wheels (¶ 105).  
Donnelly does not expressly teach that the one or more processors are configured to control a torque applied to at least one of the axles based on the target slip value.  Kumar teaches that the one or 
As per Claim 2, Donnelly teaches that the one or more processors are configured to control and change the torque applied to the at least one of the axles to reduce a derivative of an average value of the adhesion values with respect to the target slip value (¶¶ 102-103; as a database of wheel slip and adhesion coefficients is assembled).
As per Claim 3, Donnelly does not expressly teach that the one or more processors are configured to determine an integral of the derivative of the average value of the adhesion values with respect to the target slip value, the one or more processors configured to determine or change the target slip value based on the integral that is determined.  Kumar teaches that the one or more processors are configured to determine an integral of the derivative of the average value of the adhesion values with respect to the target slip value (¶¶ 92, 205), the one or more processors configured to determine or change the target slip value based on the integral that is determined (¶ 290).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 4, Donnelly teaches that the at least two different axles include a leading axle and a trailing axle along a direction of movement of the vehicle (¶¶ 52-53; “drive axles”), the one or more processors are configured to increase the target slip value associated with the leading axle to clean the route surface with at least one of the wheels coupled with the leading axle prior to travel of at least another one of the wheels that is coupled with the trailing axle (¶¶ 107-108, 138-139).
As per Claim 5, Donnelly teaches that the one or more processors are configured to increase the adhesion value for the at least another one of the wheels by increasing the target slip value associated with the leading axle (¶¶ 107-111).

As per Claim 7, Donnelly teaches that the one or more processors are configured to determine an average value of the adhesion between the wheels and the route surface using the adhesion values (¶¶ 107-111; as maximum and minimum adhesion data are collected per an algorithm).
As per Claim 8, Donnelly teaches a method (¶¶ 53-54) comprising: 
determining adhesion values representative of adhesion between wheels of a vehicle and a route surface (¶¶ 54-56) based on angular speeds of the wheels (¶ 53); and
determining a target slip value for the wheels that are coupled with at least two different axles of the vehicle (¶¶ 99-100), the target slip value determined based on the adhesion values that is determined (¶ 105).  
Donnelly does not expressly teach controlling a torque applied to at least one of the axles based on the target slip value; and continuously changing the target slip value as the vehicle moves based on changes in the adhesion values to maximize an average value of the adhesion values.  Kumar teaches: 
controlling a torque applied to at least one of the axles based on the target slip value (¶¶ 291-293); and 
continuously changing the target slip value as the vehicle moves based on changes in the adhesion values to maximize an average value of the adhesion values (¶ 183; as different wheel slip values are measured for different wheels).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.

As per Claim 10, Donnelly does not expressly teach determining an integral of the derivative of the average value of the adhesion value with respect to the target slip value, wherein the target slip value is changed based on the integral that is determined.  Kumar teaches determining an integral of the derivative of the average value of the adhesion value with respect to the target slip value (¶¶ 92, 205), wherein the target slip value is changed based on the integral that is determined (¶ 290).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 11, Donnelly teaches that the at least two different axles include a leading axle and a trailing axle along a direction of movement of the vehicle (¶¶ 52-53; “drive axles”), and that changing the target slip value includes increasing the target slip value associated with the leading axle to clean the route surface with at least one of the wheels coupled with the leading axle prior to travel of at least another one of the wheels that is coupled with the trailing axle (¶¶ 107-108, 138-139).
As per Claim 12, Donnelly teaches increasing the adhesion value for the at least another one of the wheels by increasing the target slip value associated with the leading axle (¶¶ 107-111).
As per Claim 13, Donnelly does not expressly teach that controlling the torque includes repeatedly changing the torque applied to the at least one of the axles based on the target slip value that changes.  Kumar teaches that controlling the torque includes repeatedly changing the torque applied to the at least one of the axles based on the target slip value that changes (¶¶ 291-293).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 14, Donnelly teaches that the adhesion value is determined as an average value of the adhesion between the wheels and the route surface as the adhesion value (¶¶ 107-111; as maximum and minimum adhesion data are collected per an algorithm).

Donnelly does not expressly teach that the one or more processors are configured to control a torque applied to at least one of the axles based on the target slip value and to continuously change the target slip value as the vehicle moves based on changes in the adhesion values to maximize an average value of the adhesion values, wherein the wheels include a leading wheel and a trailing wheel along a direction of movement of the vehicle, the one or more processors are configured to increase the target slip value associated with the leading wheel to clean the route surface with the leading wheel prior to travel of the trailing wheel.  Kumar teaches that the one or more processors are configured to control a torque applied to at least one of the axles based on the target slip value (¶¶ 291-293) and to continuously change the target slip value as the vehicle moves based on changes in the adhesion values to maximize an average value of the adhesion values (¶ 183; as different wheel slip values are measured for different wheels), wherein the wheels include a leading wheel and a trailing wheel along a direction of movement of the vehicle, the one or more processors are configured to increase the target slip value associated with the leading wheel to clean the route surface with the leading wheel prior to travel of the trailing wheel (¶¶ 234-237; as part of “track maintenance”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 16, Donnelly teaches that the one or more processors are configured to control and change the torque applied to the at least one of the axles to reduce a derivative of the average value of 
As per Claim 17, Donnelly does not expressly teach that the one or more processors are configured to determine an integral of the derivative of the average value of the adhesion values with respect to the target slip value, the one or more processors configured to determine or change the target slip value based on the integral that is determined.  Kumar teaches that the one or more processors are configured to determine an integral of the derivative of the average value of the adhesion values with respect to the target slip value (¶¶ 92, 205), the one or more processors configured to determine or change the target slip value based on the integral that is determined (¶ 290).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 18, Donnelly teaches that the one or more processors are configured to increase the adhesion value for the trailing by increasing the target slip value associated with the leading wheel (¶¶ 107-111).
As per Claim 19, Donnelly does not expressly teach that the one or more processors also are configured to repeatedly change the torque applied to the at least one of the axles based on the target slip value that changes.  Kumar teaches that the one or more processors also are configured to repeatedly change the torque applied to the at least one of the axles based on the target slip value that changes (¶¶ 291-293).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 20, Donnelly teaches that the vehicle is a railway vehicle (¶¶ 56-59).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,780,904 (“the ‘904 patent”). Although the claims at issue are not the ‘904 patent also claims a method including steps of determining adhesion values of wheels of a railway vehicle to a surface on which it travels, generating a target slip value for the wheels, and controlling an engine of the railway vehicle to increase adhesion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner




/ATUL TRIVEDI/Primary Examiner, Art Unit 3661